 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouth Atlantic and Gulf Coast District,InternationalLongshoremen'sAssociation,AFL-CIO,Clerksand Checkers Local No. 1924andLykes Bros.SteamshipCo., P. C.Pfeiffer Co., Inc.and-JamesJ. Flanagan Shipping CorporationSouth Atlantic and Gulf Coast District,InternationalLongshoremen'sAssociation,AFL-CIO,and itsLocal Unions, Local 325, Local 1306,Local 1610,Local 341 and Local 814andWest Gulf MaritimeAssociationSouth Atlantic and Gulf Coast District,InternationalLongshoremen'sAssociation,AFL-CIO,and itsLocals, Local 1029,Local 1175,and Local 440andWestGulfMaritimeAssociation.Cases23-CB-954, 23-CB-955, 23-CB-956, 23-CB-957,and 23-CB-959March 9, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn September 29, 1969, Trial Examiner ThomasA.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondents in Cases23-CB-957 and 23-CB-959 had engaged in certainunfair labor practices alleged in the complaint andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondents in Cases 23-CB-954,23-CB-955, and 23-CB-956 had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, Lykes Bros. Steamship Company, P. C.PfeifferCo., Inc., James J. Flanagan ShippingCorporationandtheGeneralCounselfiledexceptions to the Decision and supporting briefs.RespondentUnions (with the exception of Local1924) filed exceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.Recommended Order of the Trial Examiner, andhereby orders that the Respondent Unions, SouthAtlanticandGulfCoastDistrict,InternationalLongshoremen'sAssociation,AFL-CIO, and itslocal unions, Local 325, Local 1306, Local 1610,Local 341, Local 814, Local 1029, Local 1175, andLocal 440, their officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMASA.Ricci,TrialExaminer:This is aconsolidatedproceeding,inwhichthreeseparatecomplaints were issued by the General Counsel. A hearingon all the complaints was held before the duly designatedTrialExaminer on July 8 and 9, 1969, at Beaumont,Texas.On April 3, 1969, separate charges were filed byLykesBros.Steamship Co. (Case 23-CB-954), P. CPfeifferCo. (Case 23-CB-955), and James J. FlanaganShippingCorporation (Case 23-CB-956) against SouthAtlanticandGulfCoastDistrict,InternationalLongshoremen's Association, Clerks and Checkers LocalNo. 1924, herein called Local 1924 A complaint based onthese three charges issued on April 10, 1969, alleging thatLocal 1924 had violated Section 8(b)(3) of the Act bystriking against the charging companies without giving the60-day notice required by Section 8(d), and by insistingupon bargaining with respect to employees outside thecertifiedbargaining unit.On April 4, 1969, a charge wasfiled byWest Gulf Maritime Association, herein called theMaritime Association (Case 23-CB-957), against SouthAtlanticandGulfCoastDistrict,InternationalLongshoremen'sAssociation,hereincalledtheILADistrict,and five of its constituent locals, Local 325,Local 1306, Local 1610, Local 341 and Local 814. Acomplaint based on this charge was also issued on April10, 1969, alleging that the ILA District and each of thesefive locals had violated Section 8(b)(3) by conditioningexecution of a finally negotiated collective-bargainingagreement uponconsummationof contracts involvingemployees in otherbargaining units andrepresented byother ILA LocalunionsAnd on April 10, 1969, theMaritimeAssociation, in Case 23-CB-959, filed a chargeagainstthe ILA District and three others of its locals,Local 1029, Local 1175 and Local 440; a complaint basedon this charge issued on April 29, 1969,also allegingviolations of Section 8(b)(3) byinsistenceupon unlawfulconditions precedent to execution of a duly agreed uponcollective-bargainingcontractBriefswere filed after the close of the hearing by allparties.Upon the entire record, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.INTERSTATE COMMERCEORDERPursuant toSection 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheInterstate commerce and the Board's jurisdiction isconceded in the answers. The three individual chargingparty employers,Lykes,Pfeiffer,andFlanagan, areshipping and stevedoring companies operating in severalports in the State of Texas; during the past 12 monthseach of them received revenues in excess of $50,000 for181NLRB No. 89 SOUTH ATLANTIC & GULF COASTDIST.591transporting goods in interstate and foreign commerce,and for stevedoring work in connection with suchinterstate and foreign commerce The nominal chargingparty in the other two complaints is West Gulf MaritimeAssociation,but the individual employers in interest,members of the Association,are engagedin the businessof cargo loading and unloading of deep sea vessels atvarious ports in the State of Texas. These contractingstevedoremembers of the Maritime Association in a12-month period furnished stevedoring services valued inexcess of $500,000 to steamship companies operatingvessels in interstate and foreign commerce I find that theshippingandstevedoringemployer-membersof theMaritime Association,and the individual employers whofiled charges here, are engagingin commerce within themeaning of the Act and that it will effectuate the policiesof the Act to exercise jurisdiction hereinIITHE LABOR ORGANIZATIONS INVOLVEDSouth Atlantic and Gulf CoastDistrict,InternationalLongshoremen'sAssociation,AFL-CIO,anditsconstituentand affiliatedlocals are labor organizationswithin themeaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESThe IssuesBasic FactsAll these cases,charges and complaints,arose from astrike that paralyzed all the ports of Texas-from StCharles to Brownsville-for over 100 days On October1,1968, the ILA District and all of its affiliated localsceasedwork,themajorgroupofstrikerswerelongshoremen,members of what are called deep sealocals, the smaller groups were clerks and checkers, whojoinandarerepresentedbyclerks'locals,andwarehousemen,who also have their own Local ILAunions.A court injunction forced all employees back towork on October 2; 80 days later, on December 20, thetotalwork stoppage resumed and continued into earlyApril 1969.The only cargo that moved in or out of anyportswas militarymaterial and Biafra relief supplies,calledmercy cargo.This was done by humane agreementof the parties,in all other respects the economic strugglewas without quarter.Almost all port employees have long been representedunder ILA contracts;in all instances the last agreementsexecuted before the strike by their terms expired onSeptember 30, 1968. There was bargaining with increasingmomentum during the strike, and it centered primarilyupon the longshoremen,and their deep sea locals. For thisgroup it was multiemployer bargaining,the shipping andthestevedoringcompaniesbeingmembers of andrepresentedby theWest Gulf Maritime Association;across the table, for the ILA District and the deep sealocals,satmany local delegates and officers, andrepresentatives of the District.The leader for these unionswas Ralph Massey,president of the ILA District TheMaritimeAssociation committee was led byWilliamArnett, executive officer of its office of labor relations.The terminal stages of these negotiations took place inGalveston,wheretheyreached a climax in late March; onMarch 30, final agreement was reached for alllongshoremen and their locals.Many of the shipping companies, if not stevedoringcompanies, employ clerks and checkers, but while most oftheseemployersaremembersoftheMaritimeAssociation, not all of them bargain for their clerks andcheckers through thatAssociationAmong the ILAClerks Locals, there are Locals 1351 and 1665, and theemployers who use members of these locals do bargainwith them through the Association. During the period ofthestrike,whilenegotiationsweregoingonforlongshoremen, there were also sporadic meetings betweentheAssociation and the ILA District,aswellas Locals1351 and 1665, looking towards settlement of the clerks'and checkers'dispute in those ports where these two localsfunction.What bargaining took place, and where andwhen it occurred, for warehousemen and with theirdistinctive warehousemen locals, the record does not showBut this aspect of the total picture bears no significantrelationship to the issues of this case, and therefore neednot be explored.In three of the ports -Beaumont,Port Arthur, andOrange- there is a Local 1924, representing checkersand clerksThere are also three shipping companies,Lykes, Pfeiffer, and Flanagan, who operate in these portsaswell as othersAlthough these three companies dealwiththedeepsealocalsthroughtheMaritimeAssociation,andsignthesinglemultiemployerlongshoremen agreement together with all other membersof the Association, with respect to those clerks andcheckers which they employ inBeaumont,PortArthurand Orange they bargain directly with Local 1924 andsign separate contracts. They had no negotiations withLocal 1924 before the overall longshoreman settlement ofMarch 30, 1969 They did bargain with Local 1924between April 1 and April 12, and came to terms on the12thThe ILA District representatives, of course,participated in this bargaining between Lykes, Pfeiffer,and Flanagan and the affiliated Local 1924The Major QuestionIt is a policy of the ILA, its District and all its locals,that no employee works in any port until contracts havebeen agreed upon for all employees involved there.Massey, the highest official of the ILA in the West GulfCoast ports, did not appear at the hearing, but testimonyof what he announced before the end of the strike standsuncontradicted. Speaking to the Maritime Association atthemoment all issues were being resolved concerninglongshoremen, he said- "We want it understood before weleave this room that nobody is going back to work at anyport until all crafts have got a contract." According toAshleyLott,a vice president of Lykes,Massey said:"After all pending ILA negotiations are complete, we canquickly get back to work." From the testimony of J. E.Williams, secretary-treasurer of the ILA district, who waspresentonMarch 30 "Mr Homburg [a MaritimeAssociation negotiator] asked the question in the lastmeeting. He said, `Now, that we are settling the Deep Seacontract, when can I go back to work9' He was told byPresidentMassey at that time that all the crafts in all theports had to be settled before the ratification would betaken and everybody go back to work at the same time ineach particular port Each port would go back wheneverall the questions in that particular port were settled. Andthiswas never disputed byMrHomburg or hisCommittee."At most of the ports work resumed within a day or twoafterMarch 30 With the sole exception of Beaumont, 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDPortArthur, and Orange Ports, every port which hadbeen struck was back to normal operations, with allcategories at work by April 4. And, by the time thelongshoremen resumed work the bargaining for clerks,checkers,andwarehousemenhadbeensuccessfullyconcluded at all those ports. At the three ports inquestion,however,-Beaumont,PortArthur,andOrange - the total strike continued through April 13, thelongshoremen, in keeping with the ILA policy, refusing towork because the dispute between Clerks Local 1924 andLykes, Pfeiffer, and Flanagan was still alive It was settledon April 12, and the next day the longshoremen returned.The majorallegationof the complaint is that it wasunlawful of the ILA District, and of all the deepsea localsinvolved in these three ports, to refuse to abide by theiragreementfullyconsummatedwithrespecttolongshoremen, to condition ratification or acceptance ofthesettlementupon successful completion of thebargainingfor the clerks and checkers. However thequestion be phrased - either as refusal to abide by thedeep sea local agreement, or as strike action bylongshoremen to compel these three companies to come toterms with Local 1924 - representing checkers and clerks- the post-March 30 conduct of these Respondents issaid to constitute violations of Section 8(b)(3) of the ActThe Respondents - ILA District and deep sea locals- do not dispute the fundamental factual assertion thatthey did not ratify the settlementagreement,and didcontinue the strike, for the reason that the clerks andcheckersnegotiationswere still uncompleted If nothingmore were shown, it is clear that the post-March 30 strikeactionwould suffice to prove the unfair labor practicealleged.The defenseisanaffirmative one, that on the 30th,when agreementon all issuesaffecting the longshoremenwas reached, the employers - all of them - agreed thatthe longshoremen would not workuntiland unless theclerks and the checkers dispute was also settled TheUnions call this an integral part of thesettlement;inwords they speak of the shippers themselves havingconditioned the deep sea local contract upon satisfactionof the union demands of the clerks. The MaritimeAssociation filed its first charge- against ILA Districtand five deep sea locals - on April 4 How the employergroup could on March 30 have "agreed" to a continuationof the strikeuntilanuncertainfuturedate,andsimultaneously have filed its charge, the Respondentsmade no effort to explain.The Minor QuestionsIn July of 1968, more than 2 months before expirationof all its contracts with -perhaps 60 or 70 separate-employers throughout the many ports,Williams, alsocalled Red, secretary-treasurer of ILA District, prepared aform letter for Massey's signature, and, as he testified atthehearing,had a copy mailed to each and everyemployer involved. It is explicit notice of intent toforestall automatic renewal of agreement and to alter theterms of contract. One of the complaints alleges that withrespect to the Clerks Local 1924 contracts with Lykes,Pfeiffer,and Flanagan, that Union served no notice ofintent tomodify or renegotiate the agreement 60 daysbefore September 30, indeed that it never served such anoticeupon these three companies. The parties didbargain nevertheless from April 2 to 13, but it is said theLocal committed an unfair labor practice in its failure toserve those three notices The defense to this is that therequisite notices were in fact mailed out and received.-In itsinitialcontract. proposals, served on these three .Companies on April 2, Local 1924 included the word""timekeeper" in the unit description for the employees tobe covered by a new agreement. Against the employers'objection, it persistedin itsdemand that this word remainsin the contract through Friday, April Il,'when it agreed)to forget about it The complaint against Local 1924Palleges that by this demand the local unlawfully refused tdbargain because "said classification of timekeeper being'[was] specifically excluded from the appropriate unit in"which Respondent was certified as exclusive bargaining'representative," and because the unit so` described in the;demand "is inappropriate for purposes of collective-bargainingunder Section 9(a) of the Act." Not one ofthese 3 Companies employs, or has employed persons,classified "timekeeper," in these 3 ports, and the fact istheBoard-issued certificates upon which Local 1924'sstatusasbargaining agents rests, donotexclude theemployee classification of timekeeper. It is also a fact thataunitof "clerks, checkers and timekeepers" in theshipping industry isnotinappropriate under Board law.'Pertinent Evidence, Analysis, and ConclusionsA Section 8(b)(3) Violations by ILA District and itsDeep Sea LocalsThe one clear fact shown on this record is that on theGulf coast, longshoremen represented by the ILA will not,work, or sign any contract with their employer, so long as ;any other category of employee in -the ports is engaged ina labor dispute with its employers, no matter that allbargaining issues pertaining to longshoremen have beencompletely settled, no matter whether their own employersdo or do not employ other categories, and no matter whomay be the employer of the other categories or crafts.And it is no less clear that when all longshoremencontract provisions were finally agreed upon on March 30,1969, regardless of anything theMaritime Associationspokesmen might have said, regardless of any oppositiontheymight have voiced, regardless of any request forimmediate unloading of ships they might have made, none`of the deep sea locals were going to sign contracts, and nolongshoreman was going to abandon the strike until the"single ball of wax" concept of the ILA was satisfied bythe necessary concessions to the clerks and checkersunions. This is the reality of the situation in the gulf coastports.On its face, this ILA policy bespeaks a violation ofSection 8(a)(3) of the Act A union enjoying statutorystatus as exclusive representative of all employees' within abargaining unit may not unilaterally extend the scope ofitsagency authority and insist to impasse upon theemployer'scapitulationtothedemandsofotheremployees and other unions.'In such a context can it be said' that the"shippingcompanies' docility, even seeming acquiescence in the'inevitable, proves rational acceptance of the principle ofcollateral,or secondary strike spelled out in Ralph'Massey'sfiatannouncementatthelongshoremen'sbargaining table, or "agreement," as the ILA would haveit,with the longshoremen's resolution to continue strikingnotwithstanding full settlement of their own dispute? Doessilence from a contestant in the face of an opponent's'Hampton Roads Maritime Association,178 NLRB No 44'Douds v International Longshoremen's Association,241F 2d 278(CA 2). SOUTH ATLANTIC & GULF COAST DIST.593absolute insistence uponan illegalcondition amount tocontractual accord? I think not.When the employer hasno choice but to tolerate the continuing economic hurt ofwhat is otherwise illegal strike action, does his sufferanceexcuse the clear unfair labor practice? No more could anemployer plead confession and avoidance of an illegaldischarge on the ground that the employee went homequietly.A persuasive analogyisseen inthe cases whereunions signa contract containing clearly illegal provisionsbecause the employer will not otherwise agree to anysettlementBoth the unprotesting employee and the unionwith its back to the wall go from the employer's premisesto file charges with the Board.' And this is what the WestCoastMaritime Association did; it filed its charge onApril 4The principal defense argument is that the failure of theMaritime Association to protest, during the negotiations,againstMassey's dictum that the strike must continue,and the failure of its members to attempt to work thelongshoremen for the next 10 days, suffices to show theemployers also desired that the ports remain totallyimmobilized until the ball of wax was complete. It is truetherewas little objection articulatedwhenMasseyrepeatedly made his position clear, it is not quite trueallthe employers accepted the fiat docilely - some did try tounload ships, but failed. It does not follow from this,however, that the shipping companies wished to keep allports closed until the much minor category of clerks andwarehousemen was made happyMr. Brock, counsel forthe ILA, took pains to make Arnett, the Associationspokesman, admit that at the last longshoremen sessionhe,Arnett, "knew" that in Galveston and Houston, atleast, the longshoremen were not going to work until theclerks and checkers had settled Asked by Brock, who wasalso at the negotiations, had he understood "we weregoing to wrap up all the negotiations in one ball of waxbefore anybody went back to work," Arnett answered,"You may have stated it, but there was no understandingor agreement with the employers."The record shows Massey cautioned the shippersrepeatedly, during the month or so of negotiations beforeMarch 30, that they had better hurry and settle with allother locals if they wanted the longshoremen back quicklywhen the deep sea contracts were settled And no onedisputedthetestimonyofRedWilliams,Massey'sassistant,thatwheneverMassey said this "they [theassociation committeemen] never disagreed " Lott, theLykes Company official who was also present at thenegotiations,was asked on cross-examination whether,whenMassey announced no one would work until theclerksand checkers negotiations had been completed,anyone on behalf of the employers said "You've got to goahead and send deep sea peopleinBeaumonteven thoughthe clerks and the checkers don't have a contract " Heanswered he heard nobody say thatThere are substantive realities in the field of industrialrelationsand of collective bargaining that cannot beignored.Warned again and again by Massey, and nodoubt by past experience as well, that this was the waythings had to be, Arnett and his committeemen knew anyexpression of disagreement would have been futile It isnot an unreasonable assumption that he also knew anyrealobjection from him might have upped Massey'seconomic demands for the longshoremen so as to exert asuperficiallymore respectable pressure for enforcement ofthe basic ILA policy. The strike was more than 3 months'Siegel v.N L R B ,340 F2d 309 (C A 2).old, and the force of the economic squeeze was no doubtfully appreciated by everybodyOne company did call for longshoremen gangs tounload a ship. Agents for the Flanagan Company, one ofthe Charging Parties, called for men out of Locals 1029and 1175, two of the Respondent Unions. Longshoremendid arrive on schedule on April 3, but turned away whenthey saw the picket line of Clerks Local 1924 at the dockJoseph Harper, of Atlantic and Gulf Grain StevedoringAssociates, also a member of the Maritime Association,called for men on April 2 from Respondent Locals 1610and 325, but none was sent. Bill Young, of Local 1610,toldHarper the reason was because the deep sea contractwas not ratified. It was not ratified because in the opinionof the ILA District and its deep sea locals, settlement asto longshoremen meant nothing until the clerks and thecheckers, as well as the warehousemen, were satisfied.But this testimony was not really necessary to the case.The record transcript in its entirety, including thepleadings,' the statements of witnesses, and the words ofthe parties' representatives at the hearing,s amounted toadmission by the Respondent Unions that they intendedto, and did continue to strike at the ports of Beaumont,Port Arthur and Orange, because the Lykes, Pfeiffer andFlanagancompanieshadnotyetcompleted theirbargaining with ILA Local 1924 for clerks and checkers Ifind the evidence does not support the affirmative defenseassertion that as spokesman for these three companies theMaritime Association consented to such continuation ofthe strike as to exculpate the Respondents now forconduct that clearly violated the Act. I conclude that fromMarch 30, 1969 to April 13, when the longshoremenreturned to work, ILA District and its Locals 325, 1306,1610, 341, 814, 1029, 1175, and 440, violated Section8(b)(3) of the Act.RedWilliams said at the hearing it is a traditionalpractice of ILA Unions to have the local membershipratify contract terms when finally settled. There is no real'Paragraph12 of thecomplaintinCase 23-CB-957 reads(a)On or about March30,1969,thebargaining committeesrepresentingWest Gulf and District,on behalf ofLocal 325, Local 1306,Local 1610, Local341, and Local 814, and otherLocals of the ILA,reached full agreement on all substantial and material aspects of acollective-bargainingagreement,subjecttoratificationbythemembershipsof Local 325, Local 1306, Local 1610, Local 341, Local814 and other constituentILA locals(b) Since reaching agreement as described in subparagraph(a) above,and at all times material herein,Local 325, Local 1306, Local 1610,Local 341,and Local 814 have failed and refused to submit theirrespective agreement to their respective membershipsfor aratificationvoteTo these allegations,the Respondents answerRespondents deny the allegations contained in Paragraph12(a) of theComplaintRespondents deny the allegations contained in Paragraph12(b) of theComplaint because Respondents did not fail and refuse to submit theagreement to their respective memberships for a ratification voteRespondents would show that at the bargaining table, as a part of thefinal agreement, it was understood and agreed that the agreement wouldnot be ratified,and need not be ratified,until an agreement had beenreached withthe Clerksand the Checkers and Warehouse Locals in eachrespective port.'Asked tostate a clear position of theILA onthe record,its counsel atone point saidThatallof the parties agreed and understood that we have reached atentative agreement here today on the deep sea contract. Now, we havethe Clerks and Checkers that have to reach an agreementWe have thewarehouse peopleWhen we get this all wrapped up, then we are goingto ratify these contracts and everybody wants to ratify them,then wewill go back 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that any of the deep sea locals formally ratified,even to this day, the longshoremen agreement reached onMarch 30. The Respondents made an oblique attempt to-show that the reason for this, as well as for continuationof the strike beyond March 30, was because there stillremainedunresolvedissuesdirectlyaffectingthelongshoremen when the final meeting with the MaritimeAssociation closed. The implied contention, an apparentlyalternative defense to the whole case, is unpersuasive. Theparties shook hands and congratulated one another whenthey left that room. Nothing was said about anyimpediment to immediate resumption except Massey'sannouncement that the clerks and the checkers problem,and only that problem, remained.6 There was no formaldocument signed then, there was none drafted by April 13when everybody had returned to work, and the lawyershave not yet agreed to the precise contract languageamong themselves.The substantive terms of theagreement have all been put into effect, including wageraises retroactive to October 2, 1968, when the employeesreturned to work for 80 days under compulsion of a courtinjunction. The most significant fact serving to remove allmeaning from this special defense that the longshoremenhad not settled their own differences by March 30, is theadmission by Red Williams at the hearing that betweenMarch 30 and April 13, when the deep sea locals did quitthe strike, nothing had changed in the relationshipbetween these locals and the employers of longshoremenA final defense, arising implicitly from theRespondents' answers, is that all the people who work inany single port or, I suppose, all the people who work inall theWest Gulf ports, are joinedin a singlebargainingunit,with the ILA-District and/or District plus locals -thebargaining agent. From thisit isargued that a unionhas a right to insist that the conditions of employmentaffecting all the employees it bargains for in one singlebargaining unit must first be agreed upon before it can becompelled to sign any contract, or before it can berequired in law to send back only part of the strikers,these whose wages, etc., have been settled. Of the manyevidentiary facts which under Board precedent are deemedindictiveofsingle-employerbargainingunitsasdistinguished frommulti-employer units, the followingthree are the most determinative: (1) separate Boardcertification, (2) separate single-employer contracts, and(3) separate bargaining in fact leading to the contracts.Nothing could be plainer than that all three of these factsare true with respect to the bargaining relationshipbetweenLocal 1924 respecting clerks and checkersvis-a-vis the Lykes Company, the Pfeiffer Company, andthe Flanagan Company. It is not possible on this recordto determine the scope of clerks and checkers units inports other thanBeaumont,Port Arthur, or Orange, butthatmatter is irrelevant to the issue of this case. It issimply not true that the ILA District and the Deep SeaLocalRespondents bargained in these three ports forlongshoremenandclerksandcheckersinasinglebargaining unit.The unspoken purport of this defense is that byagreeingwithMassey that the Local 1924 negotiationsmust be settled before the longshoremen would accept'Arnett testifiedthe only matter to be disposed of was clarification ofthe exact language to be used for fixing the occasions when a specialhou>Ay rate was to be applied for handling damaged cargo.Each sidedesignated a committee of two to reduce this item to agreeable language,but it seems nothing had been done about this by the time of the hearing 3months later.theircontractand return to work, the MaritimeAssociation, including itsmembers Lykes, Pfeiffer andFlanagan,broughtthesingle,port-wide,andmulti-employer unit into beingBut this is a play onwords, no more than an indirect attempt to assert onceagain that the employers "agreed" to the unilateralinsistence byMassey that the strike would end only whenhe thought proper, without regard to the binding effectupon all unions of Section 8(b)(3) of the Act. RedWilliams said generally that it has been a practice in thepast in the West Gulf Coast ports to pursue this. "ball ofwax" method of bargaining. Union certifications for theclerks and the checkers of these three companies issued in1965 in the name of the ILA District itself, and thecontracts made later that year were in the name of Local1924, apparently formed after the certifications. There isno clear proof as to what happened when the 1965contractswere negotiated, nor indeed of past strikescontinued in these ports only because categories outsidethe bargaining units were still in dispute with their ownemployers. In any event, failure to complain of past unfairlabor practices, if in fact any were committed, does notpreclude the filing of proper charges with the Board.As in all refusal to bargain complaint proceedings,whether against employers or against unions, there are thesubsidiary questions of appropriate unit and bargainingagency status. The two complaints covering this aspect ofthe total case set out three separate units, each applicabletoemployees engaged in general longshoremen andgeneralstevedoringwork.One is limited to suchemployees in the port of Beaumont, and is said to berepresented by "Local 325, Local 1306, and Local 1610,"one is limited to the port of Orange, allegedly representedby "Local 3211 and Local 610," and the third refers toPort Arthur, said to be represented by "Local 1029 andLocal 1575, and Local 440." The answers deny that theseare in fact appropriate bargaining units. At the hearingtheRespondents- including ILA District and all thenamed Locals - stated no position as to what is or arethe existing bargaining units, although there is no questionthese unions have in the past acted, and now act, asexclusive bargaining agents for the employees involved.The reason for this evasive position of the ILA is clear; itis to support the oblique assertion that longshoremen inthese three ports are joined both with longshoremenelsewhere and with clerks and checkers in ports all overtheWest Gulf coast. It was stated more than once on therecord that the deep sea locals, including those namedRespondents, were once certified by the Board.All this throws a fog over the case, but there is noreasonwhy the questions to be decided should remainobscured. The longshoremen contract in effect before 1968was received in evidence; it was executed by GalvestonMaritimeAssociation,Inc.,andHoustonMaritimeAssociation, Inc , on behalf of the employers, two groupswhich later, before 1968, merged into the present WestGulf Maritime Association. The Unions identified in thecontractasrepresenting the employees are the ILADistrict and all the deep sea Locals, although separatelynumbered.The contract also shows clearly that itscoverage was intended to be over all longshoremen andstevedoring work in all the ports of Texas and St. Charles,Louisiana, and this record shows clearly that both in 1964and again in 1969 the collective bargaining which led tothe old contract and to the agreement reached on March30 of this year, was multi-employer in scope, applicable tothe same ports, and with the West Gulf MaritimeAssociation speaking for all its members and the ILA SOUTH ATLANTIC & GULF COASTDIST.595districtand its deep sea Locals representing all theemployees.'Accordingly,Ifindthatallemployeesengaged in general longshoring and general stevedoringwork, employed by members of the West Gulf Maritime.Association, in all the deep sea ports of Texas and St.Charles, Louisiana, but excluding supervisors as defined intheAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.Ialso find that on March 30, 1969, ILA District anditsdeep sea Locals jointly were, and have since been theexclusiverepresentativeoftheemployeesintheappropriate unit for the purposes of collectivebargainingwithin the meaning of Section 9(a) of the Act.B. Local 1924and theSixty-Day NoticeThe 1965 Board certifications, upon which the contractsinthenameof Local 1924 rested in 1968, describebargainingunitsofclerksandcheckers,butinsingle-employerunitsfortheLykes,Pfeiffer,andFlanagan companies. The certifications are limited to theports of Beaumont, Port Arthur and Orange, although notallthree companies operate in all of these ports. Thebargaining that ensued was carried on jointly that year, inthat identical but separate contracts, effective November1,1965, to September 30, 1968, were then signed by eachof the companies. September 30 was also the date whenallother ILA local contracts throughout the West GulfCoast area by their terms expired.As detailed above, the first bargaining session lookingtowards renewal of these contracts came on April 2, and itwas then that Local 1924 first served upon the threecompanies a statement of its demands The partiesbargained for 10 days and reached full agreement. Local1924 picketed the ports during this period, and at themeetings representatives of the three companies accusedtheUnion of not having served the 60-day notice calledfor by Section 8(d) of the Act The Union spokesmendenied the charge and insisted they had mailed theappropriate noticesThe complaint alleges Local 1924refused to bargain, in violation of Section 8(b)(3), by suchasserted failure to give adequate notice of intention tochange the conditions of employmentThe affirmative burden of proving that Local 1924 didnotsend the requisite notices rests upon the GeneralCounsel, and I find on the total record that the evidencedoes not suffice to establish that necessary fact. Williams,the assistant to the ILA District president, testified it isthe usual practice to issue notices of intent to modify allILA local agreements from his office, where completerecords of all contracts in effect are maintained. He saidhe prepared a form letter to that effect for Massey'ssignature,and then had copies printed. He verified, from' 'The contractitself contains no recognition-appropriate unit clausesas such Thepertinent provision,however,reads as follows.It is hereby agreed between First Parties and Second Parties that thefollowing shall be the scale ofwagesand, working arrangements forlabor to be performed as set forth below in the loading and unloading ofdeep sea vessels,arriving at or departing from the Texas ports, and theport of Lake Charles,La , with any kind of cargo,including cotton andtobacco,effectivethe Ist day of October 1964, and terminating the 30thday ofSeptember,1968Any negotiation that may happen regardingthisContract shall be taken up collective by the members of theMaritime Association at Galveston,Houston,CorpusChristi and theSabine District who are Owners or Operators or Agents of deep seavessels loading or unloading at the Texasports,including the port ofLake Charles, Lathe contracts in his files, the names and office addresses ofallemployers involved,hadhissecretaryadd theappropriate name and address to each form, reverified theletters and envelopes a second time, and then instructedthe girl to mail them. He said he had no reason to believeshe had not done so. He offered into evidence from hisfile, copies of 7 such notices, all dated July 3, 1968, andaddressed as follows:Lykes Brothers Steamship Company6821 Avenue P. 0 Box 1243Houston, TexasLykesBros. SteamshipCompany, Inc.Carton ExchangeBuildingHouston, TexasP.C. Pfeiffer Company, Inc.P. O. Box 579Port Arthur, TexasP. C. Pfeiffer Company, Inc.P. O. Box 3248Beaumont, TexasJames J. Flanagan StevedoresP. O. Box 1367Port Arthur, TexasPort Arthur StevedoresP. O. Box 1367Port Arthur, TexasJames J. Flanagan StevedoresP. O. Box 271Beaumont, TexasThe body of each letter read:In line with a clause in our existing agreement, whichstates that sixty (60) days prior to the expiration date,that either party desiring to negotiate a new agreementshall notify the other party.We are hereby notifying you of the desire of theSouthAtlanticandGulfCoastDistrictof theInternationalLongshoremen's Association, AFL-CIO,to negotiate new conditions, wages and fringe benefits,and we are now in process of drawing up our proposals.We will notify you when our proposals are ready andarrange for a meeting at a convenient date.There are a number of significant related facts lendingsupport toWilliams' conclusionary testimony that hissecretarymailed originals of the letter copies he broughtto the hearing. It is true she is the person who is said tohave placed the letters in a letter box, but I doubt shecould have been more precise in her recollection as tothese particular six or seven. It stands uncontradicted thatthe ILA District, through its many locals, had between 60and 70 contracts in effect in July of 1968, all applying totheWest Coast ports and all expiring on the same day -September 30 Copies were sent to all of the employers. Itwas not unreasonable, therefore, to serve a form letterupon all the companies.To prove the negative proposition that the Respondentdid not mail notices to these three particular companies,each of them presented an individual agent at the hearingto say he had not received any and he could not find one 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDinhiscompany's filesBut each of these witnessesadmitted that the addresses appearing on the purportedcopies received in evidenceto addresses with propername for each of the three companies - are in factofficesof the three companies. Lott, of the LykesCompany, quarreled with Red Williams at a bargainingmeeting, insistinga notice to his Houston Office could notbe appropriate because he, Lott, had not personallyparticipatedinthe1965negotiations.Inthecircumstances, thiswas not a good argument. Bush,president of the Pfeiffer Company, said he did receive anotice pertaining to the warehousemen contract he hadwith an ILA local, but not with respect to his agreementwith Local 1924. He did not produce that particular letter,if any of the many notices served by the ILA in July readany differently than the forms received in evidence, surelysome member of the West Coast Maritime Associationwould have produced it at the hearing. From this itfollows Bush was not really denying receipt of the letterWilliams said he sent, but only allocating, in his mind, theform letter to one of his contracts instead of to another.James Flanagan, of the Flanagan Company, appeared tosupport the complaint; he said he had received no notice.He added: "It came as a complete surprise to me thatthey resorted to the tactic of putting up picket lines beforethere was one breath of notification." This statement didnot enhance his credibility.The complaint says Local 1924 committed the unfairlabor practice on April 3, because that is when it firstadvised the Companies of its particular demands, andstruck to enforce them But this local had been picketingthe docks, on and off with the deep sea locals, from as farback as January. And its clerks and checkers certainlyhad been on strike from the first day. The witness Bush,with assistance of counsel, suggested the reason' why theclerks did not work during the 100 days was because therewas no work for them to do, and because nobody calledthem, what with the longshoremen refusing to load orunload.This attempt to separate the clerks and thecheckers from the rest of the ILA must fail. Everybodyknew everybody was on strike. For months before March30 the Maritime Association was bargaining with clerksand checkers Local 1351 and 1665 in the ports of Houstonand Galveston, where Lykes and Pfeiffer also operate andemploy clerks and checkers. And when negotiations wereheld with Local 1924 in April, there was no argumentabout wages, for it was understood that the money patternalready settled forHouston and Galveston would befollowed inBeaumont,Port Arthur and Orange In such asituation, for Flanagan to say he was surprised his clerksand checkers in Beaumont wanted to change the oldcontract, weakens rather than strengthens the complaint.Of all the 60 or 70 ILA contracts reopened during themonth of July up and down the gulf coast, no other singleemployer complained of inadequate 60-day notice. Itwould appear that all the other form letters mailed out bythe secretary were received and understood. The GeneralCounsel argues a very technical rule of evidence, that theindividual who placed these notices in the United Statesmailbox was not produced as a direct witness. But noreason appears to explain why Red Williams should wantto skip over these particular three Companies when hedistributedsucha large number of notices. TheseCompanies may not have agreed to a ball of wax whichwould permit the deep sea locals to strike-pressure theminto coming to terms with employees in other bargainingunits,but on this record it must be held no one doubtedthe strike- throughout the ports - was a single ball ofILA wax.Lykes, Pfeiffer and Flanagan knew their clerks andcheckers working in the three ports of Beaumont, PortArthur and Orange were striking with all other portemployees and that bargaining towards a new contractwithLocal 1924 was intendedMassey told them thatmuchclearlyenoughduringthelongshoremennegotiations long beforeMarch 30. In the light of thisentire record, there is no substantial reason for deemingRedWilliams' testimony about the mailing of formnotices to all employers in all the ports for all thecontracts, insufficient. In the context of the related facts,proof of mailing need not be absolutely direct. I concludethe evidence as a whole does not prove Local 1924 did notserve the requisite 60-day notices of intent to modify thecontracts with these three companies, and I shall thereforerecommend dismissal of this allegation.C The Dispute Over Timekeeper WorkThe second and last allegation of wrongdoing chargedtoLocal 1924 is that it insisted upon includingtimekeepers in the unit description of the contract which itrequested these companies to sign. In precise words thecomplaint alleges this was illegal because each of theseparatecertificationsunderlyingthebargaining"specifically excluded" timekeepers and because a unitincluding them was inappropriate. It can be assumed theintent of this last complaint phrase is that the unit wasinappropriatebecausetimekeepers had been specificallyexcludedBoth the General Counsel and counsel for thethree companies restated unequivocally at the hearing thatthebasisof their argument on this point is thattimekeepers had been excluded in the Board's certificates.As strongly indicated by several of the witnesses, whopersonally participated inby,. the bargaining involved, theprecise nature of what the Union wanted, what the partiestalked about, and what the employers refused to yield,was something substantially different. For reasons that donot appear, none of the representatives at the hearing sawfit to elicit the details of discussion on this point; therewas talk of many substantive items, such as the number ofmen that would be hired on the job, the guarantee to aman who is called out on a job, and the scope of workotherthantimekeeperoccupations.Iftheindirecttestimony of the witnesses touching on the timekeeperissue,and a Regional Director's decision received inevidence, be carefully examined, however, the real issuebecomes clear enough.Itmust first be noted that the outstanding certificatesdo not exclude timekeepers as a job classification orcategory.TheBoard selectionsresultinginthecertificationsrestedon three separate representationpetitions,which in turn were consolidated with fourothers, also filed by the ILA, but each for still otheremployers. Lykes, Pfeiffer, and Flanagan hire no personsto do only timekeeping work, at least not in the ports ofBeaumont, Port Arthur, and Orange, but some of theotheremployersinvolvedintheconsolidatedrepresentation proceeding, did do so in 1965. In the casesof Pfeiffer and Flanagan there were stipulations forconsent elections, and the unit definition in their electionagreementswas described l as including "timekeepers."This was an oversight by the two companies. In the caseof Lykes there was a direction of election, in which theunit appeared as stipulated to by the parties, and made noreferencetotimekeepers.Apartfromrepeatedconclusionary statements (voiced at the hearing that SOUTH ATLANTIC & GULF COAST DIST.597"timekeepers had been excluded," all that appears on therecord so far as Lykes is concerned is that the certificateto Local 1924 says nothing about timekeepers, in or outAfter the certification of Local 1924 to Pfeiffer andFlanagan, those companies filed Board petitions seekingtohave the previously agreed upon unit descriptionclarified by deletion of the word timekeeper from amongtheinclusions,forthereason that there were notimekeepers employed. (Cases 23-UC-9, 10) After ahearing,theRegionalDirectordidthis,and thecertificates were modified in this language.Inasmuch as the testimony further shows that neither oftheEmployers hereto have any employees who areclassified as "timekeepers,".the respective units asto each employer herein is hereby clarified to deletefrom the description of the unit the job classification oftimekeepers.Correction of these two certificates brought them in linewith that of Lykes and eliminated all reference totimekeepers. And this was consistent with the most basicBoard law and procedure, for the Board cannot, and doesnot include or exclude any job classification or jobcategory that does not exist If the complaint be appraisedstrictlyon its face value, therefore, this point must bedismissedThere seems to be a further argument that it wastimekeeperworkthat was excluded, or perhaps whatevercategory of employees these companies chose to do thetimekeeping work, either at the time of the elections orthereafter. This is, of course, not what the certificates say.Inany event, there is timekeeping work performed byemployees of these companies in these ports; it is part ofthe work duties of their gang foremen,whose exclusion onthe ground they also exercise supervisory authority neverwas, and is not now questioned by anyone. There is noevidence, or claim, that in April of 1968 Local 1924suggested inclusion of gang foremen because they also dothe timekeeping. In other ports of the West Gulf Coastsomeofthesecompaniesdohireatimekeeperclassification which does that work, and in those locationsthe timekeepers are included in the units of clerks andcheckers.What the Union was really saying in April is thattimekeeper work is not a supervisory function,that theemployers ought not assignit to the foremen but to rankand filers instead, employees covered by the contract, sothat the Union could bargain about the conditions ofemployment that should govern timekeeper work, and thatthis should be done regardless of whether in the end theemployers might be required to hire additional persons -perhapstobecalledtimekeepers- to do thisnonsupervisory workWhile the issue then in dispute doesnot appear on the record quite as clearly as stated here,indirectly the evidence does establish it. The true issue ofthe case therefore is:May a union demand that anemployerceaseassigningnonsupervisorywork tosupervisors and give it to the production workers instead?In his testimony on this point, Lott, of the LykesCompany, simply said, "they wanted timekeepers includedin the contract." He then added, "we had a ruling fromtheNationalLaborRelationsBoard that timekeeperswere not a part of the bargaining force. Custom had setthepractice of a foreman keeping the time and theemployers did not have to bargain with timekeepersbecause foremen were supervisory employees." When, atone of the conferences,James Flanagan told the unionpeople that "historically" it had been the practice forforemen to do the timekeeping, Red Williams answeredhim: "The past is one thing; the future is another."Flanagan then added that from all the discussion heformed the impression that had he agreed with Local1924,"we would be contractually obligated to hiretimekeepers." And the decision of the Regional Directorinthe two UC cases, read in its totality, shows theevidence then before him proved the same question as theissue separating the parties back in 1965This is not a case where the Union sought to include inits contract employees properly and in fact excluded fromits certificate authorization. Compare,Central Soya.142NLRB 105. It wanted to have more of the ordinary workassigned to the employees it represented,itwanted theagreement to require"allocating fairly claimable unitwork to unit employees,"'itwanted the contract to"restrict the performance of unit work, or at least fairlyclaimable unit work,to unit members. ."'This wasnot an unlawful demand by a bargaining agent speakingfor what is essentially a production unit. It is a questionwhether, even were it assumed Local 1924 sought toachievesomethingbeyond its prerogative under theexisting certificates,itinsisted upon the demand to thatimpasse where the unfair labor practice can be said tohave been committed. It did drop the matter entirelybefore the bargaining was over and the issue never becamean impediment to a final contract. In any event, as I findthat the issue it raised relating to timekeeping workinvolved a proper subject of collective bargaining, I shallrecommend dismissal of the complaint with respect toLocal 1924.THE REMEDYThe form of misconduct found to have beenillegalconsistedof refusal to sign,orabideby the finalagreement reached after collective bargaining onMarch30, 1969, andcontinuanceof the strike for the next 12days at the three portsinBeaumont,Port Arthur, andOrange.And the labor organizations which engaged inthis illegal conduct are those unions named Respondents- ILA District and eight separate of its deep sea LocalsThey must therefore be ordered to cease and desist fromthe prohibited conduct and to sign and execute the agreedupon agreement.CONCLUSIONS OF LAW1.The Respondent Unions are labor organizationswithin the meaning of Section 2(5) of the Act2.All employeesengaged in general longshoring andgeneral stevedoring work employed by employer membersof the Gulf CoastMaritimeAssociation,Galveston,Texas, in all the deep sea ports of Texas and St. Charles,Louisiana, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.3. ILA District, and its deep sea Locals are, and at alltimesmaterialhereinhavebeentheexclusiverepresentative of the employees in the appropriate unit forthe purposes of collective bargaining within the meaningof Section 9(a) of the Act.4.By refusing to bargain for the appropriate unit, theRespondents have engagedin and are engaging in unfairlabor practices within the meaning of Section 8(b)(3) of'Retail Clerks Union, Local 1428,155 NLRB 656'Retail Clerks.Local 1288,163 NLRB 816 598DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Act.5:The aforesaidunfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is hereby recommended that SouthAtlanticandGulfCoastDistrict,InternationalLongshoremen's Association,AFL-CIO, and its LocalUnions No. 325, No 1306, No. 1610, No. 341, No. 814,No. 1029, No. 1175, and No. 440, their officers,representatives, agents, successors and assigns, shall:1.Cease and desist from insisting, as a conditionpreceded to executing a collective-bargaining agreementwithWest Coast Gulf Maritime Association coveringemployees in the unit found appropriate above, thatemployer members of the Association bargain with ILALocal 1924 and agree upon a contract with that Localwith respect to employees outside the bargaining unitdescribed above.2Take the 'following affirmative action which I findwill effectuate the policies of the Act:(a) Upon request, execute the contract with West CoastMaritime Association pursuant to the agreement reachedon March 30, 1969.(b)Upon request bargain collectivelywiththeAssociation on the basis of the aforesaid appropriate unitand subject to the provisions of Section 9(a) of the Act,with respect to rates of pay, wages, hours of employment,or other terms and conditions of employment, and if anunderstanding is reached, embody such understanding in asigned statement(c)Post in conspicuous places in their business officesand meetings halls copies of the attached notice marked"Appendix."" Each of the notices shall bear the numericaldesignation of the particular Local Union Respondent.Copies of said notice, to be furnished by the RegionalDirector for Region 23, shall, after being duly signed bytheRespondents'representatives,bepostedby theRespondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter inconspicuous places, including all places where notices tomembers of the Respondents are customarily posted.Reasonable steps shall be taken by the Respondents toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Additional copies of said notices, to be furnished bytheRegional Director for Region 23, shall, after beingduly signed by the Respondents' representatives, bereturned to the Regional Director for posting, at the portpremises of each of the employers found herein to havebeen members of the Association operating in the ports ofBeaumont, Port Arthur, and Orange, Texas, if thoseemployers are willing, for 60 consecutive days, in placeswhere notices to employees are customarily posted.1'In the event no exceptionsare filedas providedby Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall,asprovidedinSection102.48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjectionsthereto shall be deemed waivedfor all purposes.In the eventthat the Board's Order is enforced by a judgmentof a United States Courtof Appeals,thewords in the notice reading "PostedbyOrder of theNationalLabor Relations Board"shallbe changed to read"Postedpursuant to a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National Labor Relations Board "(e)NotifytheRegional Director,inwriting,within 20days from the date of receipt of this Decision,what stepsthe Respondents have taken to comply herewith."IT IS HEREBY RECOMMENDED that the complaint hereininCases 23-CB-954, 955, and 956,against SouthAtlanticand Gulf Coast District,InternationalLongshoremen'sAssociation,AFL-CIO,Clerks andCheckers Local No.1924, bedismissed.In the event that this RecommendedOrderbe adopted by the Boardthis provision shall be modified to read"Notify saidRegional Director, inwriting,within10 days fromthe date of thisOrder what steps theRespondents havetaken to comply herewith "APPENDIXNOTICETO MEMBERSPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL, upon request, bargain collectively withGulf Coast Maritime Association in the following unitof employees with respect to rates of pay, wages, hoursof work, and other conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement:All employees engaged in general longshoring andgeneralstevedoringworkemployedbyemployer-members of the Gulf CoastMaritimeAssociation,Galveston, Texas, in all the deep seaports of Texas and St. Charles, Louisiana.WE WILL NOT refuse to sign a fully negotiatedagreement covering employees in the above-describedunit for the reason that any of the employer-membersof this association have not bargained to completion onbehalf of others of their employees represented by otherlocal unions, or because other employers, not membersof the association, have not bargained to completion onbehalf of their employees represented by other localunions.WE WILL NOT engage in any strike after completionof collective-bargaining negotiations on behalf of theemployees in this appropriate unit for the purpose ofcoercinganyoftheemployer-membersofthisassociation to bargain on behalf of others of theiremployees represented by other local unions, or for thepurpose of compelling other employers, not members ofthis association, to bargain on behalf of their employeesrepresented by other local unions.DatedBySOUTH ATLANTIC ANDGULF COAST DISTRICTINTERNATIONALLONGSHOREMEN SASSOCIATION AFL-CIO,AND ITS LOCAL UNIONNo.(Labor Organization)(Employer)(Representative)(Title) SOUTHATLANTIC & GULF COASTDIST.599This is an official notice and must not be defaced byor covered by any other material.anyoneAny questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,This notice must remain posted for 60 consecutive days6617 Federal Office Building, 515 Rusk Avenue, Houston,from the date of posting and must not be altered, defaced,Texas 77002, Telephone 713-226-4722